Citation Nr: 0206882	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for asbestosis and 
mesothelioma.

2.  Entitlement to service connection for a lung condition as 
secondary to surgical clamps and wire left in the lung during 
military service.

3.  Entitlement to service connection for a heart condition 
as secondary to the service-connected lung disease, or 
alternatively, as secondary to the retained surgical clamps 
and wire in the left lung.

4.  Entitlement to an increased evaluation for pleural 
thickening and fibrosis due to inactive pulmonary 
tuberculosis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for paralysis of 
the right vocal chord with chronic laryngitis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.

This appeal arose from an August 1990 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).  Rating actions were issued in November 
1990 and June 1991.  In June 1990, the veteran testified at a 
personal hearing.  Subsequent rating actions were issued in 
November 1991 and in March and July 1992.  The appellant 
testified at a personal hearing held before a member of the 
Board of Veterans' Appeals (Board) in November 1992. In May 
1993, this case was remanded for additional development.  
Rating actions continuing the denials of the requested 
benefits were issued in January and March 1994.  In October 
1994, the Board issued a decision denying the veteran's 
claims.

On November 12, 1996, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an opinion which vacated the Board's October 1994 
decision, and remanded the case to the Board for 
readjudication consistent with its opinion.  A copy of the 
Order has been placed in the claims folder.  In April 1997, 
the Board remanded this case for additional development.  
Following additional development, the veteran and his 
representative were informed through March, April and June 
1999 supplemental statements of the case of the continued 
denials of his claims.

In July 2000, the Board again issued a decision denying the 
veteran's claims.  In June 2001, the Court remanded this case 
to the Board for consideration of the VCAA, whereupon this 
case is once again before the Board.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from asbestosis or mesothelioma, a lung 
condition secondary to surgical clamps and wire in the lung, 
or a heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung, which can be related to his period of 
service.

2.  From August 19, 1993, the date of his claim, to October 
7, 1996, the date of the change of the rating criteria for 
respiratory disorders, the veteran's inactive pulmonary 
tuberculosis was manifested by complaints of pain in the 
chest.

3.  The rating criteria for rating respiratory disorders 
prior to October 7, 1996 are more favorable to the appellant 
and will be used to evaluate his inactive pulmonary 
tuberculosis after October 7, 1996.

4.  From October 7, 1996, the veteran's inactive pulmonary 
tuberculosis has been manifested by complaints of pain in the 
chest.

5.  The veteran's vocal chord paralysis is manifested by 
complaints of some hoarseness.

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSION OF LAW

1.  Asbestosis or mesothelioma, a lung condition secondary to 
surgical clamps and wire in the lung, or a heart condition 
secondary to the service-connected lung disease, or 
alternatively, secondary to the clamps and wire in the left 
lung, were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service- connected inactive pulmonary tuberculosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Codes 6731, 
6810 (1996 & 2001).

3.  The rating criteria in effect prior to October 7, 1996 
are more favorable to the veteran's claim for an increased 
evaluation for the service-connected PTB.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected vocal chord paralysis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 8210 (2001).

5.  The veteran is not unemployable solely due to service- 
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for asbestosis or mesothelioma, a lung 
condition secondary to surgical clamps and wire in the lung, 
or a heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung.

The veteran contends that service connection should be 
granted for asbestosis or mesothelioma, a lung condition 
secondary to surgical clamps and wire in the lung, and a 
heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung as these are related to his period of 
service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

The veteran has claimed that he currently suffers from 
asbestosis and mesothelioma as a direct result of exposure to 
asbestos in service.  The objective evidence indicates that 
the veteran was exposed to asbestos in service, beginning in 
1953.  He was also exposed to this substance for several 
years following his separation from service.  The medical 
evidence showed that he was diagnosed with chronic 
obstructive pulmonary disease (COPD) in 1979.  It was not 
until December 1989 that a private physician commented that a 
chest x-ray was consistent with simple asbestosis, which was 
due to occupational exposure. A VA examination was conducted 
in January 1999.  The objective examination found no evidence 
of either asbestosis or mesothelioma.  While the examiner 
noted the 1989 diagnosis of asbestosis, it was felt that this 
diagnosis was unlikely, as it was never confirmed by open-
lung biopsy or histologic evidence.  Neither disorder was 
diagnosed at the time of this examination.

After reviewing this evidence, it is found that there is no 
competent medical evidence of the current existence of a 
disability, in that neither asbestosis nor mesothelioma have 
been diagnosed.  Nor were either of the disorders present in 
service.  Given the absence of a disease in service or of a 
current disability, the veteran's claims for service 
connection for asbestosis and mesothelioma are without merit.  

The veteran has also claimed that he suffers from a lung 
condition due to surgical clamps and wire in the left lung 
and from a heart condition from either the surgical clamps or 
wire or due to the service-connected pulmonary tuberculosis 
(PTB).  The evidence of record indicated that the veteran did 
have retained surgical clamps and wires in the chest, thus 
suggesting the presence of an "injury" in service.  The 
objective medical evidence of record also showed that the 
veteran has been diagnosed with COPD, asthma and coronary 
artery disease (CAD).  Therefore, there is evidence of 
current disabilities.  However, there is no evidence of a 
relationship between his current disabilities and his period 
of service.  The VA examination conducted in January 1999 
stated that the surgical clamps and wires that are present on 
chest x-ray would not explain the presence of his pulmonary 
function abnormalities, nor are they known to produce asthma.  
In regard to the claim for a heart condition, this VA 
examination also stated that there was no evidence for 
corpulmonary or heart disease secondary to his lung disease 
by either physical examination, electrocardiogram or 
echocardiogram.  Because the veteran did not have significant 
corpulmonary, his cardiac disease was not found to be related 
to his service-connected lung disability.  In summary, it was 
found that there was no objective evidence that his heart 
disease was related to his lung disability.  While the 
veteran has expressed his opinion that he has the above-noted 
disabilities and that they are related to his service, he is 
not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the preponderance of the 
evidence weighs against his claims for service connection for 
a lung condition secondary to surgical clamps and wire in the 
lung, or a heart condition secondary to the service-connected 
lung disease, or alternatively, secondary to the clamps and 
wire in the left lung.

II.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Inactive pulmonary tuberculosis

Initially, it is noted that the veteran's pulmonary 
tuberculosis will be rated under the criteria for rating 
respiratory disorders in effect prior to the change in 
October 1996 for the entire period from his date of claim to 
the present, as these criteria are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the applicable rating criteria, a chronic, 
fibrous pleurisy without empyema following acute diseases of 
the lung is normally considered to be non-disabling.  With 
diaphragmatic pleurisy, pain in the chest, obliteration of 
the costophrenic angles and tenting of the diaphragm, a 10 
percent disability evaluation is warranted.  38 C.F.R. Part 
4, Code 6810 (1996)  A 30 percent evaluation would require 
moderately severe purulent pleurisy (empyema) with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
38 C.F.R. Part 4, Code 6811 (1996).

The evidence indicated that the veteran was exposed to and 
treated for pulmonary tuberculosis in service.  The post-
service medical records showed that the veteran was treated 
for COPD; chest x-rays obtained between December 1980 and 
October 1984 also showed chronic fibrous changes in the lung 
fields.  However, no active tuberculosis was identified.  An 
August 1991 CT scan of the chest revealed fibrosis at both 
lung bases.

The veteran was examined by VA in January 1999.  This 
examination noted that there was no evidence, either from 
culture or by chest x-ray of the recurrence of PTB or of 
active disease.  In fact, this disorder was noted to have 
been inactive since 1952.  The physical examination noted 
that he was able to take a deep breath and that there were no 
wheezes or rales.  The assessment noted remote PTB with no 
evidence of reactivation.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected PTB is not justified.  There is no objective 
evidence that the veteran suffers from moderately severe 
purulent pleurisy (empyema) with residual marked dyspnea or 
cardiac embarrassment on moderate exertion, as is required to 
warrant a 30 percent disability evaluation pursuant to 38 
C.F.R. Part 4, 6811 (1996).  Rather, the objective evidence 
indicates that there has been no reactivation of his PTB 
since 1952.  His symptoms consist of pleuritic chest pain 
with x-ray evidence of chronic fibrotic changes.  These 
symptoms are adequately compensated by the 10 percent 
evaluation currently assigned.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected PTB.

Vocal chord paralysis

The veteran's available service medical records indicated 
that he was treated for laryngitis in 1952.

The veteran was examined by a private physician in December 
1989.  At that time, his upper respiratory system, to include 
the larynx and the pharynx, was negative.

VA examined the veteran in January 1999.  It was noted that 
the oral examination was within normal limits.  A fiberoptic 
nasopharyngoscopy showed normal vocal chord movement with 
slight irritation of the larynx that might have been related 
to complained of post-nasal drip.  He did display some 
hoarseness.  However, it was noted that the vocal chords 
functioned very well bilaterally.  The assessment was remote 
right laryngeal paralysis.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for moderate incomplete paralysis of 
the 10th (pneumogastric, vagus) cranial nerve. A 30 percent 
evaluation requires severe incomplete paralysis.  38 C.F.R. 
Part 4, Code 8210 (2001).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service- 
connected vocal chord paralysis is not warranted.  The 
objective evidence indicated that the veteran did have some 
hoarseness; however, it was noted that his vocal chords 
functioned very well bilaterally.  In fact, a fiberoptic 
nasopharyngoscopy had revealed normal vocal chord movement.  
Given these findings, it cannot be found that his incomplete 
paralysis is severe in nature.  Therefore, it is found that 
the 10 percent evaluation assigned adequately compensates the 
veteran for his hoarseness.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected vocal chord paralysis.

III.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).

The veteran is currently service-connected for inactive PTB 
and vocal chord paralysis, each assigned a 10 percent 
disability evaluation.  His combined disability evaluation is 
20 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. § 
4.16(a) (2001).  He does not have at least one disability 
rated as 40 percent disabling, with a combined evaluation of 
70 percent or more.  Therefore, he is not entitled to a total 
disability rating for compensation based on individual 
unemployability.  Moreover, the veteran is not unemployable 
under the provisions of 38 C.F.R. § 3.341(a) (2001), and is 
thus not entitled to individual unemployability on an 
extraschedular basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran and his representative have been 
notified in the statement and supplemental statements of the 
case of the type of evidence needed to substantiate his 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.  The veteran has not identified 
any evidence that could not be obtained, and, thus, there is 
no duty to notify the veteran of evidence that VA was unable 
to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded an examination in January 1999.  That examination is 
adequate for purposes of analysis.  No additional examination 
is needed in order to resolve the issues before the Board, 
and, therefore, no additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

Service connection for asbestosis or mesothelioma, a lung 
condition secondary to surgical clamps and wire in the lung, 
and a heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung is denied.

An evaluation in excess of 10 percent for the service-
connected PTB is denied.

An evaluation in excess of 10 percent for the service- 
connected vocal chord paralysis is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

